UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6839



MATTHEW DAVID ENDERS,

                                              Plaintiff - Appellant,

          versus


GARY BROWN, Officer; THE BALTIMORE COUNTY PO-
LICE DEPARTMENT PRECINCT 12-DUNDALK LOCATED AT
THE INTERSECTION OF MERRIT BLVD & WISE AVENUE;
GARY DAVIS, Officer; MICHAEL DEPAULA, Officer,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
3868-AMD)


Submitted:   April 16, 1998                 Decided:   April 29, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew David Enders, Appellant Pro Se. John Edward Beverungen,
COUNTY ATTORNEY'S OFFICE, Towson, Maryland; Jeffrey Grant Cook,
BALTIMORE COUNTY OFFICE OF LAW, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Enders v. Brown, No. CA-96-3868-AMD (D. Md. May 27, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2